Exhibit 10 (e) (3)

 

STOCK APPRECIATION RIGHTS AGREEMENT

 

1. On (Date), the optionee herein named, «Optionee», was granted an option to
purchase from the Company an aggregate of «Options» shares of Common Stock of
the Company (the “Stock”) at (amount) per share (the “Option Grant”).

 

2. In addition to the options granted, on February 28, 2003 Optionee was also
granted «Rights» stock rights as described in Item 3 which shall vest 25% on the
date of grant and 25% on each of the next three annual anniversary dates. Any
stock appreciation right (“Rights”) may be exercised only at such time as a
corresponding number of options from the Option Grant are exercised.

 

3. The cash value of this contract Right shall be determined by the difference
between (amount) and the market price of the stock at the time the underlying
option is exercised to a ceiling of (amount). The spread determined on the date
of exercise will be paid to the optionee in cash less standard federal and local
income taxes and the optionee will own the share of stock which is the subject
of the underlying option. By way of example, Schedule 3.1 is attached hereto for
your understanding.

 

4. All other terms and conditions of the Long Term Incentive Plan and Optionee
Agreement are incorporated herein and are not amended or modified other than as
specifically noted herein.

 

IMPERIAL SUGAR COMPANY    

 

  

Signed:    «Optionee»

 

Date:            